Title: To Thomas Jefferson from Arthur S. Brockenbrough, 23 May 1825
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas

Francis W. Gilmer Esqr in acct with the University of Va1825Feb 25To this sum paid you per Alex: Garrett}$10.200.02per his report as agent for the U. VaCr$By cash advanced to Dr Dunglison—in Eng cury222.22〃 do do〃 Prof: Key in do222.22〃 do do 〃 Prof: Bonnycastle222.22〃 do do 〃 Prof: Blaettermann355.551.022.21$9.177.81
Dear sir
May 23d 1825
The above is a statement of Mr Gilmers acct with the University of Va as it stands on the books I expected to have had the pleasure of seeing Mr Gilmer before his departure from the county and have gotten a Statement of the credits he is entitled to but in this I was disappointed—If Mr Gilmer has rendered an acct to you of the disbursement of the above balance be pleased to let me know it that the different items may be charged to the proper accts and Mr G. creditd to the amt of them to settle the account vs him I have recd your note directing eighteen Thousand dollars to be deposited in the U. S. Bank in Philadelphia to the credit of Wm Hilliard of Boston which shall be attended to I am Sir respectfully your Obt SrvtA. S. Brockenbrough